Citation Nr: 1606776	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  13-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran  represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In April 2015, the Board remanded this matter for additional development.  The claim has now returned to the Board for further adjudication.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not meet the schedular criteria for award of a TDIU under 38 C.F.R. § 4.16(a) , but nonetheless are of such severity as to make him unable to secure and follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for award of a TDIU on an extraschedular basis are met. 38 U.S.C.A. §§ 1155 , 5107 (West 2014); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In this decision, the Board grants the Veteran's claim for TDIU.  This award represents a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

II.  TDIU

In this case, the Veteran maintains that a TDIU should be granted because he stopped working in February 2008 primarily due to his service-connected right shoulder disability.

VA will grant a total rating for compensation purposes based on unemployability (TDIU) when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16. 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  Id.  

It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16(b). Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  Id.  The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  However, the Board is not limited to ensuring that the Director had the correct and full facts when rendering his decision, and the Board is not otherwise is bound by the Director's decision.  Id.   

Unlike the percentage ratings in part 4 of title 38 of the Code of Federal Regulations, which are based on the average impairment in earning capacity caused by the service-connected disability, entitlement to TDIU is based on an individual's particular circumstances.  A personalized and individualized assessment must be made.  Todd v. McDonald, 27 Vet. App. 79 (2014).

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining whether a veteran is entitled to a TDIU, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board finds that the claim for a TDIU should be granted.  

The Veteran's service-connected disabilities does not meet the threshold percentage requirement for consideration for a schedular TDIU under § 4.16(a).  The combined rating for his service-connected right shoulder disabilities are: status post right shoulder hemiarthroplasty with history of recurrent dislocation rated at 50 percent; post-operative recurrent shoulder dislocation rated at 20 percent; linear right shoulder surgical scar and non-linear surgical scar both rated at 0 percent.   Therefore, he does not have at least one disabling rated at 60 percent or more or two or more disabilities with at least one disability rated at 40 percent or more and a combined rating of at least 70 percent.  See 38 C.F.R. § 4.16(a).  

Accordingly, in April 2015, the Board referred this matter for extraschedular consideration.  In October 2015, the Director of Compensation Services concluded that the "totality of evidence does not show that the Veteran is unemployability under any circumstances because of his service-connected right shoulder.  The medical evidence indicates that right shoulder would make obtaining and maintain physical employment difficult, but sedentary work is plausible."  

After careful consideration of the entire record, the Board must disagree with the Director's decision.  In this case, the evidence is at least in equipoise regarding the Veteran's inability to obtain and maintain substantially gainful employment consistent with his education and occupational experience because of his service-connected disabilities.  

Here, the Veteran is no longer employed.  In an application for increased compensation based on unemployability received in May 2012, the Veteran reported that he was last employed in February 2008 as a laundry and janitor.  He reported that he completed high school but he denied receiving any other education or training.  The Veteran reported that his service-connected right shoulder disabilities prevented him from securing and maintaining substantially gainful employment.  

Social Security Administration (SSA) records include a December 2007 examination which provided that the Veteran was in special education all through school.  He graduated high school with a special education degree and went to truck driving school.  The Veteran quit working as a truck driver because he was away from home too much and driving also started to bother his shoulder.  Subsequently, the Veteran was paid by VA to attend janitorial training, however this occupation increasingly aggravated his shoulder.  The Veteran reported a work history doing truck driving, janitorial, warehousing, and as a laborer.  He last worked as a janitor at a resort, but had to stop working for six months due to his shoulder repair surgery.  After the surgery, the Veteran was unable to lift anything with his shoulder and he was unable to return to work.  In a December 2007 SSA determination, the Veteran was found to be disabled as of October 2007 due to mental retardation and right shoulder arthrosis.  

The Veteran was afforded a VA examination in August 2010 for his right shoulder disability.  The examiner provided a summary of his diagnosis as right shoulderextensive degenerative changes in the glenoid with laxity of the humeral head prosthetic device.  The Veteran was noted as retired since 2008 due to his learning disability and right shoulder condition.  The examiner reported no significant effects on his usual occupation, however she found severe and moderate effects on the Veteran's daily activities.  

The Veteran was afforded a VA examination in September 2011 for his right shoulder disability.  The examiner provided a diagnosis of right shoulder hemiarthroplasty.  The Veteran was noted as retired since 2008 due to his shoulder problems.  The examiner noted that the effects on the Veteran's occupation included "problem with lifting and carrying; difficulty reaching; weakness or fatique; decreased strength: upper extremity; pain."  The examiner concluded that the Veteran cannot do any work with his right arm above shoulder level due to pain and intaiblity to move the joints past shoulder level.  With regards to whether the Veteran's disability prevent him all forms of employment, the examiner found that the Veteran has a significant right shoulder disability; however, it would not prevent him from most sedentary jobs that are clerical.  

Based on the evidence of record, and resolving doubt in the Veteran's favor, the Board finds that he is unemployable due to his service-connected right shoulder disabilities.  The Veteran has consistently reported that he is unable to work due to his service-connected disabilities.  Also, the Veteran reported that he completed high school but went no further in his education.  As noted, the Veteran's right shoulder disabilities prevent him from being able to continue to perform the tasts required of a janitor or truck driver, and there is no indication that the Veteran has any additional vocational training or skills that would allow for gainful employment in sedentary work.  Moreover, his physical limitation with lifting, carrying, reaching, and using his arms above shoulder level would make working as a janitor difficult.  

The Board recognizes that the VA examiners who have conducted the examinations throughout the course of the appeal have opined that the Veteran's service-connected disabilities individually do not prevent the Veteran from sedentary work. The Board, however, notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  The Board finds that the Veteran's service connected disabilities cumulatively significantly impact his ability to perform the physical acts required by employment.  Coupled with the fact of the Veteran's education and work history, the Board finds that his suitable employment options are severely limited.  The record tends to show that the Veteran has no specific skills to re-enter the work force and secure other gainful employment.  Therefore, given the severity of the Veteran's service-connected right shoulder disabilities and the limitations caused by that disability in conjunction with his education and work history, the Board resolves reasonable doubt in favor of the Veteran and finds that his service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) ("[A] mere theoretical ability to engage in substantial gainful employment is not sufficient... The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.").  Accordingly, the Board finds that entitlement to a TDIU is warranted. 


ORDER

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


